Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claim 5 is objected to because of the following informalities:
There is a typographical error in claim 5.  Please delete the typo (i.e. Error! Reference source not found.).
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2, 3, 6, 7, 9-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Intrater (US Pub. 2011/0145474).
Regarding independent claims 2, 10 and 17, Intrater discloses a method, comprising: receiving a command (Fig.6B: host command) from a host device (Fig.6B: host); 
accessing a portion of a memory array of a memory device in response to the command (Fig.6B and abstract: when the data storage device is able to accept data to be written to portions of the non-volatile memory already active due to a previous command); 
generating an identifier of the portion of the memory array accessed in response to the command (Fig.6B block 697 and abstract: improves read/write throughput, and avoids the cost of additional memory in the data storage device, by allowing accesses to idle portions of memory to proceed, and by signaling the host device when the data storage device is able to accept data to be written to portions of the non-volatile memory already active due to a previous command.); and 
comparing the identifier to the command received from the host device ([0080]: The USB host device 250 then, at block 612, generates a unique command identifier, and at block 614 identifies the type of the access to be performed upon the USB flash drive device 202. At block 616, the USB host device 250 determines whether the type of the access is "read" or "write, and if a "read", continues on to block 618. At block 618, the USB host device 250 stores the command identifier, the access type ("read"), and the address of the portion of the USB flash drive device 202 to be accessed, into a unused command entry in a host command table such as the command identifier fields 304, 314, the command fields 306, 316, and the address fields 308, 318, respectively, of command entry 302 of host command table 300 of FIG. 3).
Regarding claim 3, Intrater teaches transmitting signaling to the host device that indicates the portion of the memory array accessed in response to the command, wherein the signaling is based at least in part on the comparison (Fig.6B block 697 and abstract: improves read/write throughput, and avoids the cost of additional memory in the data storage device, by allowing accesses to idle portions of memory to proceed, and by signaling the host device when the data storage device is able to accept data to be written to portions of the non-volatile memory already active due to a previous command).
Regarding claim 6, Intrater teaches wherein the signaling transmitted to the host device comprises a status that indicates whether the command received at the memory device was executed correctly or incorrectly within the memory device (Fig.6B and abstract).
Regarding claim 7, Intrater teaches decoding the command at the memory device; and transmitting signaling to the host device that indicates the portion of the memory array accessed in response to the command, wherein the signaling is based at least in part on decoding the command (Fig.2 and [0031]).
Regarding claim 9, Intrater teaches receiving a second command from the host device; and transmitting signaling to the host device that indicates that decoding of the second command failed to access the memory array (Fig.2 and [0031]).
Regarding claims 11 and 18, Intrater teaches decoding the command, wherein the second location is accessed based at least in part on the decoding the command (Fig.2 and [0031]).
Regarding claim 12, Intrater teaches transmitting, as at least part of the signaling that indicates the status, an indication of an error for the command or a confirmation for the command (Fig.2 and [0031]).
Regarding claims 13 and 19, Intrater teaches determining, based at least in part on the command, an instruction for the access of the memory array; and determining the status based at least in part on comparing a type of access for the second location to the instruction (Fig.2 and abstract).
Regarding claims 14 and 20, Intrater teaches transmitting, as at least a part of the signaling that indicates the status, an error indicator for the command or a confirmation for the command (Fig.6B and abstract).
Regarding claims 15 and 21, Intrater teaches determining a matrix (MAT) or a sub-array of the memory array corresponding to the second location of the memory array; and determining the status associated with the command based at least in part on the MAT or the sub-array of the memory array (Fig.2 and abstract).
Regarding claim 16, Intrater teaches receiving a series of commands from the host device, wherein the series of commands comprises the command; and accessing respective locations of the memory array in response to the series of commands, wherein accessing at least one of the locations occurs concurrently with determining the status (Fig.2 and abstract).


Allowable Subject Matter
Claims 4, 5, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication should be directed to Yong Choe at telephone number 571-270-1053 or email to yong.choe@uspto.gov.  The examiner can normally be reached on M-F 10:00 am to 6:30pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PMR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-irect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG J CHOE/Primary Examiner, Art Unit 2135